REPRIMAND ADMINISTERED BY THE SUPREME COURT OF PENNSYLVANIA
Lemuel B. Schofield: The Attorney General of Pennsylvania, the State's highest law officer, charged you in this Court with violating the oath which you took upon your admission to the bar of this Court "to behave yourself in the office of attorney with all good fidelity to the court". Your answer to this charge we adjudged to be insufficient.
The charge was a grave one and it merited and received the unanimous condemnation of this Court for *Page 222 
your conduct set a pernicious example. We decided and declared that your "insubordination constituted a violation of your oath of office and required punishment". We ordered that you be publicly reprimanded and condemned at the bar of this Court.
We trust this case will be the last of its kind which this Court will ever have to act upon. Pennsylvania lawyers possess a well-earned reputation not only for ability but also for that decorum which is the hallmark of character. The members of this Court are pleased to bear witness that nearly all of the members of our bar contribute substantially to that priceless reputation. Any lawyer deficient in fidelity to the court is equally deficient in fidelity to the bar, for the bar is jealous of its good repute and vigilant in preserving it.
It is ordered that this reprimand be published in the official records of this Court in the state reports as supplementary to the adjudication filed by this Court in this case on May 23, 1949.